Campbell, J.,
delivered the opinion of the court.
The chancellor did right to disregard the petition of Angie Barrot, the minor child of the decedent, to appoint the person of her choice as administrator of the estate of her father. She had no right to have her wishes respected. Not being of full age, she could neither be administratrix nor choose one.
Bea had no right to be administrator, but Englesing had, he being a creditor, and no one ‘ ‘ entitled by law to administer’’.having made application for letters. Code, sect. 1089.
Decree affirmed.